Title: To John Adams from Timothy Alden, 20 November 1817
From: Alden, Timothy
To: Adams, John


				His Excellency President Adams.
					Sir,
					Meadville, Penn. 20 Nov. 1807.
				
				Your esteemed favor of the 29 of April was duly received. In that you mention having received five numbers of the Alleghany Magazine. I have taken the liberty, which I hope you will excuse, to transmit all the numbers published, except the two last, which accompany this line. Please to accept them as a token of that respect, which I have been taught from early life to cherish for one, of whose noble and successful exertions for the independence, prosperity, and happiness of our country I may not speak on this occasion.  Your suggestion as to genealojical notices I have carefully considered. I have a number of  such in my Biog. His. Coll. yet none of  the reviewers have hinted any disapprobation at the introduction of them in the work. Accept my grateful  acknowledgments for your kind wishes in reference to my “labours” and believe me to be, most respectfully, your ob. hl. ser.
				
					Timothy Alden
				
				
			